FOSTER, J.
General Statutes Section 6015 is as follows:
“No action to recover damages for injury to the person, or for an injury to personal property caused by negligence shall be brought but within one year from the date of the injury or negligence complained of.”
Our Supreme Court of Errors has recently held:
“We are necessarily led to the conclusion that Section 6015 of the General Statutes includes “all actions to recover for personal injuries, whether due to negligence or not.”
Tuohey vs. Martinjak, 119 Conn. 500, 507.
The demurrer is overruled.